DETAILED ACTION
	This office action is in response to the amendment filed on 03/06/2022.  Claims 1, 2, 5, 8, 11, 12, 15 and 18-21. Claims 1-21 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Amendments
Applicant’s arguments with respect to claims 1-2, 5, 11-12, 15 and 19-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Although a new grounds of rejection has been used to address additional limitations that have been added to the claims, a response is deemed necessary for several of applicant’s arguments since Coulombe (US 2010/0150459) and Topiwala (US 2014/0307785) will continue to be used to meet several of the claimed limitations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 11-12, 15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Coulombe (US 2010/0150459) in view of Topiwala (US 2014/0307785) and in further view of Zare (US 2021/0104076)

Regarding claim 1, Coulombe discloses the following claim limitations: a video data processing method, comprising: generating training data based on one or more video sequences (Coulombe, paragraphs 13-14 discloses generating a data-set, comprising transcoding parameters generated by performing an optimal quality transcoding of a set of training images in a training image set T to produce a highest quality transcoded training image for each training image… The Quality Metric Computation Unit (c32) comprises a computational means for determining a Structural SIMilarity (SSIM) index indicating similarity between the training image and the transcoded training image).
Coulombe does not explicitly disclose the following claim limitations: the training data including a rate-distortion cost function dependent on a similarity index comprising at least one of structure similarity index (SSIM) or multi-scale structural similarity index (MS-SSIM); training a rate-distortion optimization (RDO) model using the training data; processing the one or more video sequences using the rate-distortion optimization model.
However, in the same field of endeavor Topiwala discloses more explicitly the following: processing the one or more video sequences using the rate-distortion optimization model (Topiwala, paragraphs 61-62 discloses the RDO based selector 730 uses training data based on content features extracted from video training samples, where the RDO based selector 730 efficiently tests only for the first L combinations with the highest probabilities of success, where L is much smaller than the total number of possible combinations… the RDO based selector 730 applies rate-distortion optimization to the color transforms 710, the encoding results from the encoders 720, separately or in combination. Based on the rate-distortion optimization, the RDO based selector 730 selects the encoded video having the best color transform and encoding performance).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Coulombe with Topiwala to create means for determining a Structural SIMilarity (SSIM) index indicating similarity between the training image and the transcoded training image with RDO model of Topiwala.
	The reasoning being is to enable simultaneously optimizing the coding of the multimedia data, transmission and display of the processed multimedia data (Topiwala, paragraph 7).
Coulombe and Topiwala do not explicitly disclose the following claim limitations: the training data including a rate-distortion cost function dependent on a similarity index comprising at least one of structure similarity index (SSIM) or multi-scale structural similarity index (MS-SSIM); training a rate-distortion optimization (RDO) model using the training data.
However, in the same field of endeavor Zare disclose more explicitly the following: the training data including a rate-distortion cost function dependent on a similarity index comprising at least one of structure similarity index (SSIM) or multi-scale structural similarity index (MS-SSIM); training a rate-distortion optimization (RDO) model using the training data (Zare, paragraphs 53 and 65 discloses training data… encoder and decoder may be trained to minimize a combination of bitrate and distortion (RDO), where the distortion metric is usually Mean Squared Error (MSE), PSNR, SSIM, etc. These distortion metrics are meant to be inversely proportional to the human visual perception quality).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Coulombe and Topiwala with Zare to create the system of Coulombe and Topiwala as outlined above with the training data which includes distortion (i.e. RDO) for image processing.
The reasoning being is to provide a better perceived quality of the decompressed image (Zare, paragraph 65).

Regarding claim 2, Coulombe, Topiwala and Zare discloses the method of claim 1, wherein the rate-distortion optimization model is based on frame level data (Topiwala, paragraph 32 discloses the encoding server 110 applies 204 the color transform to the video at either the sequence, frame, slice, or block level, and stores 206 the color transform results for further processing; in addition the RDO based selector 730 applies rate-distortion optimization to the color transforms 710, the encoding results from the encoders 720, separately or in combination. Based on the rate-distortion optimization, the RDO based selector 730 selects the encoded video having the best color transform and encoding performance).

Regarding claim 5, Coulombe, Topiwala and Zare discloses the method of claim 1, wherein the rate-distortion optimization model is based on block level data  (Topiwala, paragraph 32 discloses the encoding server 110 applies 204 the color transform to the video at either the sequence, frame, slice, or block level, and stores 206 the color transform results for further processing; in addition the RDO based selector 730 applies rate-distortion optimization to the color transforms 710, the encoding results from the encoders 720, separately or in combination. Based on the rate-distortion optimization, the RDO based selector 730 selects the encoded video having the best color transform and encoding performance).

With regard to claim 11, claim 11 lists all the same features and elements to claim 1 as outlined above. Therefore, the same rationale that was utilized in claim 1 applies equally as well to claim 11. In addition, Coulombe, paragraphs 57 and 64 discloses a CPU and a computer readable medium, e.g., memory… On-line Transcoder 208 displayed in FIG. 4 comprises computer readable instructions that are stored in the computer readable medium and executed by a processor.

Regarding claim 12, Coulombe, Topiwala and Zare discloses the apparatus of claim 11, wherein the rate-distortion optimization model is based on frame level data (Topiwala, paragraph 32 discloses the encoding server 110 applies 204 the color transform to the video at either the sequence, frame, slice, or block level, and stores 206 the color transform results for further processing; in addition the RDO based selector 730 applies rate-distortion optimization to the color transforms 710, the encoding results from the encoders 720, separately or in combination. Based on the rate-distortion optimization, the RDO based selector 730 selects the encoded video having the best color transform and encoding performance).

Regarding claim 15, Coulombe, Topiwala and Zare discloses the apparatus of claim 11, wherein the rate-distortion optimization model is based on block level data  (Topiwala, paragraph 32 discloses the encoding server 110 applies 204 the color transform to the video at either the sequence, frame, slice, or block level, and stores 206 the color transform results for further processing; in addition the RDO based selector 730 applies rate-distortion optimization to the color transforms 710, the encoding results from the encoders 720, separately or in combination. Based on the rate-distortion optimization, the RDO based selector 730 selects the encoded video having the best color transform and encoding performance).

With regard to claim 19, claim 19 lists all the same features and elements to claim 1 as outlined above. Therefore, the same rationale that was utilized in claim 1 applies equally as well to claim 19. In addition, Coulombe, paragraphs 57 and 64 discloses a CPU and a computer readable medium, e.g., memory… On-line Transcoder 208 displayed in FIG. 4 comprises computer readable instructions that are stored in the computer readable medium and executed by a processor.

Regarding claim 20, Coulombe, Topiwala and Zare discloses the non-transitory computer readable medium of claim 19, wherein the rate- distortion optimization model is based on frame level data  (Topiwala, paragraph 32 discloses the encoding server 110 applies 204 the color transform to the video at either the sequence, frame, slice, or block level, and stores 206 the color transform results for further processing; in addition the RDO based selector 730 applies rate-distortion optimization to the color transforms 710, the encoding results from the encoders 720, separately or in combination. Based on the rate-distortion optimization, the RDO based selector 730 selects the encoded video having the best color transform and encoding performance).

Regarding claim 21, Coulombe, Topiwala and Zare discloses the non-transitory computer readable medium of claim 19, wherein the rate- distortion optimization model is based on block level data  (Topiwala, paragraph 32 discloses the encoding server 110 applies 204 the color transform to the video at either the sequence, frame, slice, or block level, and stores 206 the color transform results for further processing; in addition the RDO based selector 730 applies rate-distortion optimization to the color transforms 710, the encoding results from the encoders 720, separately or in combination. Based on the rate-distortion optimization, the RDO based selector 730 selects the encoded video having the best color transform and encoding performance).

Allowable Subject Matter
Claims 3-4, 6-10, 13-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481